Citation Nr: 1244272	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-26 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD, a depressive disorder, and marital dysfunction or partner relational disorder.

3.  Entitlement to service connection for a respiratory disorder, diagnosed as right pneumothorax.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993.  He served in the Persian Gulf War and earned the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By that rating action, the RO denied the reopening of the Veteran's claim for service connection for PTSD and his claim for service connection for pneumothorax, claimed as lung and breathing problems.  The claimant appealed the RO's rating action to the Board.

In an attachment to a June 2010 VA Form 9, the Veteran raised the issues of service connection for depression and diabetes secondary to psychiatric disorders.  VA treatment and Vet Center records show Axis I diagnoses of major depressive disorder, depressive disorder not otherwise specified, and marital dysfunction.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App 1 (2009).  In Clemons, the Court also noted that Boggs v. Peake, 520 F.3d 1380 (Fed. Cir. 2008) stands for the proposition that, if there is a final agency decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered related to a separate claim.  Clemons, 23 Vet. App. at 8.  The RO had previously denied service connection for PTSD.  However, in light of the Board's decision below to reopen a claim of entitlement to service connection for PTSD, the issue on appeal pursuant to Clemons is now expanded to entitlement to service connection for a psychiatric disorder, to include PTSD, a depressive disorder, and marital dysfunction or partner relational disorder.

The issue of entitlement to service connection for diabetes secondary to a psychiatric disorders has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board is reopening the claim of entitlement to service connection for PTSD.  The issues of entitlement to service connection for a psychiatric disorder, to include PTSD, a depressive disorder, and marital dysfunction or partner relational disorder, and entitlement to service connection for a respiratory disorder, diagnosed as right pneumothorax, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2006 rating decision denied a claim of entitlement to service connection for PTSD based on a finding of no diagnosis of PTSD.

2.  VA treatment records dated in 2009 and 2010 showing a diagnosis of rule out PTSD relate to whether the Veteran has PTSD and raise a reasonable possibility that PTSD is related to active service.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim for service connection for PTSD has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain duties to notify and assist the appellant.  Given the fact that the Board is reopening the claim of entitlement to service connection for PTSD and remanding the case for further development, it is not necessary to review whether VA has fully complied with the VCAA.

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2012).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2012) (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of an appellant's service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3).

Analysis

At the time of the January 2006 rating decision that denied the issue of entitlement to service connection for PTSD, the evidence of record consisted of service treatment records and a November 2005 VA examination report.  The VA examiner specifically did not diagnose PTSD finding that while the Veteran endorsed a few symptoms that may be attributable to combat exposure, he did not endorse enough symptoms that would qualify for the full PTSD disorder spectrum.  

The January 2006 rating decision denied a claim of entitlement to service connection for PTSD due to a lack of competent medical evidence showing a diagnosis of PTSD.  The Veteran did not appeal that determination.  Therefore, that decision is final.  38 C.F.R. § 20.204.

The Veteran submitted a request to reopen his claim of entitlement to service connection for PTSD in July 2009.  While an October 2009 Vet Center record reflects that the appellant showed minimal symptoms regarding a traumatic experience and did not meet the criteria of a diagnosis of PTSD, later VA treatment records show a diagnosis of rule out PTSD.

Assuming its credibility for the purpose of this analysis, the VA treatment records relates to an unestablished fact necessary to substantiate his claim, which is competent medical evidence of a possible diagnosis of PTSD, and raises a reasonable possibility of substantiating the claim - that his PTSD is related to service especially in the absence of evidence of non-service stressors.  Thus, the evidence is considered new and material, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.


REMAND

As noted above, in light of the Board's decision below to reopen a claim of entitlement to service connection for PTSD, the issue on appeal pursuant to Clemons is now entitlement to service connection for a psychiatric disorder, to include PTSD, a depressive disorder, and marital dysfunction or partner relational disorder.  The Board finds that additional development of evidence is required prior to resolution of this issue.  

The RO last received records from the Chattanooga Vet Center in late September 2009.  In his February 2009 notice of disagreement, the Veteran reported that he was still being treated at that Vet Center.  VA should obtain all records from the Chattanooga Vet Center since late September 2009.

The RO last obtained VA treatment records from the Chattanooga VA community based outpatient clinic in April 2011.  VA should obtain any additional records from that facility since April 2011.  

The Veteran has reported several stressors, to include a combat stressors (being fired on and seeing a soldier get killed), a non-combat stressor (seeing dead bodies in various situations), and a stressor involving fear of hostile military or terrorist activity (crossing a mine field).  In light of the diagnosis of rule out PTSD and the other diagnoses, the Veteran should undergo a VA examination.

The AMC should ask the Veteran to identify all treatment for his psychiatric and respiratory disorders since April 2011, when the supplemental statement of the case was issued.

Turning to the respiratory disorder claim, the Veteran claims that he has a current respiratory disorder due to environmental hazards exposure during the Persian Gulf War.  He filed his claim in July 2009.  Private treatment records show that on June 29, 2009, chest X-rays revealed an unchanged minimal right pneumothorax.  A VA examination is necessary to determine whether the Veteran has or has had a right pneumothorax since he filed his claim in July 2009 as well as another respiratory disorder, and if so whether any such disorder is related to active service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all treatment for his psychiatric and respiratory disorders since April 2011.  Regardless of the Veteran's response, the AMC should obtain all records from the Chattanooga Vet Center since late September 2009 and Chattanooga VA community based outpatient clinic since April 2011.  Upon receipt of the above-requested information, the RO must obtain all identified treatment records pertaining to the Veteran.  All records/responses received should be associated with the claims files.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Thereafter, schedule the Veteran for a VA  examination to determine the nature and etiology of any current psychiatric disorder.

The following considerations will govern the examination:

a.  The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge receipt and review of the claims file, including all medical records obtained and a copy of this remand.

b.  In reaching all conclusions, the examiner must identify and explain the medical basis or bases for the conclusion, with identification of the evidence of record relied upon in reaching the conclusion.  In particular:

(i)  Does the Veteran have PTSD? 

(ii)  If the examiner determines that the Veteran has PTSD, is it at least as likely as not (50 percent or greater probability) that the PTSD is related to military service, including in-service combat (being fired on and seeing a soldier get killed), other non-combat events (including seeing dead bodies in various situations), and fear of hostile military or terrorist activity (crossing a mine field)? 

(iii)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder is related to military service, including in-service stressors?

(iv)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has an Axis I disorder manifested by marital dysfunction or a partner relational disorder?

(v)  If the examiner determines that the Veteran has an Axis I disorder manifested by marital dysfunction or a partner relational disorder, is it at least as likely as not (50 percent or greater probability) that this disorder is related to military service, including in-service stressors?

The examiner should review the claims folders.  The examiner should provide a rationale for the opinion.

3.  Schedule the Veteran for a VA respiratory examination, to determine the nature and etiology of the right pneumothorax or residuals thereof and any other current respiratory disorder.

The following considerations will govern the examination:

a.  The claims files, including all medical records obtained, and a copy of this remand will be reviewed by the examiner.  In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge receipt and review of the claims file, including all medical records obtained and a copy of this remand.

b.  In reaching all conclusions, the examiner must identify and explain the medical basis or bases for the conclusion, with identification of the evidence of record relied upon in reaching the conclusion.  In particular:

(i)  Does the Veteran have a current right pneumothorax or has or has had any residuals of a right pneumothorax since he filed his claim on July 14, 2009?  The examiner should address whether the right pneumothorax treated in late June 2009 became a chronic disability by the time the appellant filed his claim on July 14, 2009, or whether the right pneumothorax treated in late June 2009 was acute and transitory and resolved itself without any residuals by the time the appellant filed his claim on July 14, 2009.

(ii)  If the examiner determines that the Veteran has a current right pneumothorax or has or has had any residuals of a right pneumothorax since he filed his claim on July 14, 2009, and accepting the appellant's reporting of environmental hazard exposure in the Persian Gulf as credible, is it at least as likely as not (50 percent or greater probability) that the current right pneumothorax or the residuals of a right pneumothorax are related to military service, including chemical and oil exposure and smoke from burning oil fields?

(iii)  If the examiner determines that the Veteran has another current respiratory disorder, and accepting the appellant's reporting of environmental hazard exposure in the Persian Gulf as credible, is it at least as likely as not (50 percent or greater probability) that the current respiratory disorder is related to military service, including chemical and oil exposure and smoke from burning oil fields? 

The examiner should review the claims folders.  The examiner should provide a rationale for the opinion.

4.  After completion of the above and any additional development deemed necessary, the AMC must readjudicate the issues of entitlement to service connection for a psychiatric disorder, to include PTSD, a depressive disorder, and symptoms of marital dysfunction, and entitlement to service connection for a respiratory disorder, diagnosed as right pneumothorax, with consideration of all applicable laws and regulations.  

If any of the above-cited service connection claims is denied, the RO will issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative and provide them with an opportunity to respond, before the case is returned to the Board.

The purpose of this remand is to assist the Veteran with the substantive development of his service connection claims.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice.  The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for scheduled VA examinations, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


